Citation Nr: 1545089	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left hand nerve damage.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus.

5.  Basic eligibility for nonservice-connected pension benefits.

6.  Entitlement to a compensable initial evaluation for bilateral chronic onychomycosis of the great toenails with recurrent tinea pedis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of basic eligibility for nonservice-connected pension benefits is adjudicated below.  The remaining issues are remanded.


FINDING OF FACT

The Veteran's only period of active duty service was from April 1980 to April 1983.  


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The matter decided in this decision, however, rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 02-04, 69 Fed. Reg. 25180 (2004).  

The Veteran contends that he is entitled to VA nonservice-connected pension benefits based upon his current disabilities.  

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran served on active duty in the Army from April 1980 to April 1983, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA nonservice-connected pension benefits, notwithstanding his current disability status.   

VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


	(CONTINUED ON NEXT PAGE)

ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

The Veteran is seeking service connection for bilateral carpal tunnel syndrome and left hand nerve damage and to reopen his claim of service connection for diabetes mellitus.  The Veteran is also claiming entitlement to a compensable initial evaluation for bilateral chronic onychomycosis of the great toenails, with recurrent tinea pedis.

A review of the Veteran's claims file revealed that the Social Security Administration (SSA) denied his claim for disability benefits in a June 2008 decision.  This decision also referenced medical treatment pertinent to the present appeal.  VA has a duty to obtain relevant SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt to obtain all pertinent records from the SSA.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any ongoing treatment received during the course of this appeal.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must then obtain and associate with the claims file copies of all records pertinent to the Veteran's claim for SSA disability benefits adjudicated on June 9, 2008, including the medical records relied upon concerning that claim.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


